Citation Nr: 18100074
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-31 947
DATE:	
 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to a certificate of eligibility for financial assistance in acquiring specially-adapted housing or a special home adaptation grant is denied.  
FINDING OF FACTS
1.  The Veteran is service connection for major depressive disorder, below the knee amputation of the left lower extremity, and chronic lumbosacral strain.
2.  The Veterans service-connected disabilities do not result in the loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, a cane, and wheelchair.
3.  The Veteran does not have a permanent and total disability that includes the anatomical loss or loss of use of both hands, blindness in both eyes, deep partial thickness, full thickness, or subdermal burns that resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or residuals of an inhalation injury.
CONCLUSION OF LAW
The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant are not met.  38 U.S.C. § 2101, 2101a (2012); 38 C.F.R. §§ 3.809, 3.809a (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION
The Veteran served in the Army National Guard, to include a period of service from April 1988 to September 1988.
This matter was remanded by the Board of Veterans Appeals (Board) in December 2016 to afford the Veteran a requested videoconference hearing before a Veterans Law Judge (VLJ), which took place before the undersigned in January 2018.  A transcript of the hearing is of record.
 
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veterans claim of entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant due to service-connected low back, major depression, and a below the knee amputation of the left lower extremity subsequent to an in-service automobile accident have been pending since December 2010.  The Board notes that, effective October 2010 and December 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  In addition, effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).  
1.  Entitlement to specially-adapted housing assistance. 
Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing may be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (1) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (as of October 25, 2010).  Under revised criteria effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809(d).
The phrase preclude locomotion is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).
The evidence of record indicates that the Veteran is in receipt of service connection for the following disabilities: major depressive disorder, rated as 50 percent disabling; below the knee amputation of the left lower extremity, rated as 40 percent disabling; and chronic lumbosacral strain, rated as 40 percent disabling.  The Veterans combined service-connected disability evaluation is 80 percent. Additionally, the Veteran was awarded entitlement to a total disability rating due to individual unemployability from November 26, 1996.  He was also awarded special monthly compensation under 38 U.S.C. § 1114(k) on account of anatomical loss of use of one foot since October 1988. 
As an initial matter, the Board finds that the Veteran is not service-connected for an eye disability, a disability of the upper extremities, a severe burn injury, or ALS.  Instead, the crux of this case concerns whether the Veteran has the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.
The record reflects that the Veteran has been afforded various VA examinations during the course of his claim.  
At a VA aid and attendance or housebound examination in September 2011, the examiner noted that the Veteran was able to feed himself and prepare his own meals, but needed assistance in bathing and attending to other hygienic needs.  The examiner noted the Veteran had poor balance and used a cane, but that he had the ability to leave his home when he wanted. 
At a November 2011 VA knee and lower leg examination, the Veteran reported that he has pain in the left knee all the time.  He reported popping and snapping that was painful during flare-ups.  Prolonged sitting with the knee in flexion caused worsening pain especially on arising.  Forced walking after prolonged sitting also caused increased pain and stiffness.  The Veteran indicated that he had great difficulty getting into a bathtub; however, he could bathe himself.  He was also able to feed himself.  The Veteran reported having to sit down to dress himself.  He could also shop, but had difficulty with walking a long distance when his back is worse.  He reported being able to walk about 2 blocks under those circumstances.  The Veteran did report losing his balance on occasion, and related his difficulty with balance to the left lower leg amputation for which the examiner noted that the Veteran used crutches at times when there was pain in the left stump preventing the Veteran from wearing the left leg prosthesis.  This was noted to occur 1-2 times a year.  The Veteran stated that he could not clean his house or do laundry due to his lumbar spine problem and his left lower leg amputation.  Upon physical examination, the examiner noted that the Veteran was able to walk fairly well.  The Veteran was able to dress himself without assistance, could shower on his own, and leave the house unattended.  The Board notes that the Veteran stated that he had fatigability with moderate increased pain in the left knee and lumbar area with prolonged standing and walking, and the examiner indicated that this was more likely than not true.  The examiner opined that the Veteran was able to perform all activities of daily living with the exception of taking a bath.  
The Veteran was afforded a VA spine examination in November 2011.  During the evaluation, the Veteran reported having pain in the lumbar area all the time.  He indicated that he used a cane as well as crutches when his left leg prosthesis could not be worn.  The Veteran reported that he could not clean his house or do laundry due to his lumbar spine problem and his left below the knee amputation.  The Veteran reported flare-ups of the low back disability, to include tingling in the lower extremities, which occurred 3-4 times a week.  After performing a physical examination, the examiner indicated that the Veteran was able to do his activities of daily living.  However, the examiner noted that the Veteran was unable to do yard maintenance or landscaping due to back injury, which was his last job.  It was further noted that the Veteran did need assistance shopping for groceries as a result of his spine disability.  He was able to leave his home despite the problem with his lumbar spine, but he had some fatigue and increased pain relating to the spine and left knee due to prolonged walking.
In a December 2011 VA aid and attendance or housebound examination, the Veteran reported that he had a certified nurse who aided him weekly with light housekeeping and cooking.  The Veteran had difficulty with yard and housework as his left knee was painful and he had difficulty bending, stooping, or carrying loads.  He did not have difficulty with dizziness or falls.  It was noted that he often used a single-prong cane to take weight off of his left knee; however, the Veteran was able to leave his premises for doctor appointments, visiting friends, and shopping.  Regarding ambulation, the December 2011 VA examiner indicated that the Veteran had discomfort walking stairs and long distances due to the left knee discomfort.  The Veteran did not use a scooter or a walker.  He did report that he would commonly use a cane, however, the Veteran did not bring the cane to the examination and the examiner noted that he was able to walk without significant abnormality.
Finally, an additional VA aid and attendance or housebound examination was afforded to the Veteran in May 2016.  The Veteran reported that he could use the bathroom, groom, and feed himself.  He stated that he ambulated around his home by hopping and holding on to items as he was not wearing his prosthetic limb at the time due to a healing sore on his left stump.  Imbalance affected his ability to ambulate on a less than weekly basis.  The Veteran also reported that he would sometimes go shopping with his sister to get out and about, and that prior to discontinuing use of his prosthetic leg a few months prior, he was completely ambulatory and independent.  Physical examination revealed an antalgic gait, with no permanent functional impairments other than his amputation.  No limitation of motion or deformity was noted in the Veterans thoracolumbar spine.  The examiner opined that the Veteran could be completely ambulatory and independent if he began use of his prosthetic leg again.  
The remaining evidence of record is not in significant conflict with the above.  For example, an April 2010 VA physical therapy consultation note shows the Veteran having a good gait pattern with his prosthesis, and that he ambulated without an assistive device with fair balance.  An additional physical therapy note the following February 2011 also noted a steady gait.  An April 2012 prosthetics note shows stable ambulation, with an additional note dated October 2014 reporting the Veteran walking well.  A March 2016 VA treatment record notes his gait within normal limits.  Also, at his hearing before the undersigned VLJ in January 2018, the Veteran reported the he could walk without the aid of a cane, though that this puts more stress on his low back disability.  He could also climb stairs and shower with the aid of rails to hold on to.  He also noted an upcoming appointment for a new prosthesis. 
Upon review of all the evidence of record, the Board finds that the Veteran does not meet the requirements for specially adapted housing.  While the Board is cognizant of the fact that he suffers from a below-the-knee amputation, the Veteran is able to walk without the use of crutches or a cane when wearing his prosthesis.  Although he did report periodically using a cane due to his back pain, the Board finds that the intermittent use of a cane does not qualify as precluding locomotion due to the fact that his use of assistive devices is not regular and constant.  In other words, as noted by several VA examiners, the Veteran is able to ambulate without an assistive device and is able to independently leave his home and perform most activities of daily living.  More recently, the May 2016 examiner opined that the Veteran could be completely ambulatory and independent with the use of his prosthetic leg.   
Accordingly, the Board finds that the Veteran has not met the criteria of 38 C.F.R. § 3.809 and the award of a certificate of eligibility for specially adapted housing is not warranted.  
2.  Entitlement to a special home adaptation grant. 
Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if she is entitled to compensation for permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C. § 2101(b); 38 C.F.R. § 3.809a(b) (2011).
Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for (1) permanent and total service-connected disability which (i) includes the anatomical loss or loss of use of both hands, (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk, (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or (2) a service-connected disability (which need not be rated as permanently and totally disabling) which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C. § 2101 (b); 38 C.F.R. § 3.809a(b) (2017). 
The Board finds that Veteran is not entitled to compensation for permanent and total disability for any of the disabilities listed in 38 C.F.R. § 3.809a(b), and on this basis alone the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The record does not show, nor does the Veteran assert, that he has blindness, anatomical loss or loss of use of both hands, a disability from burns, or residuals of an inhalation injury.  Accordingly, the Board finds that the Veteran has not met the criteria of 38 C.F.R. § 3.809a and the award of a certificate of eligibility for a special home adaptation grant is also not warranted.  
As the preponderance of the evidence is against entitlement a certificate of eligibility for financial assistance in acquiring specially-adapted housing or a special home adaptation grant, the benefit of the doubt doctrine does not apply, and the Veterans claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

